J-S47043-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,           :    IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
               Appellee                 :
                                        :
                  v.                    :
                                        :
BRAHIM ZHOURI,                          :
                                        :
               Appellant                :    No. 2135 MDA 2014

          Appeal from the PCRA Order Entered December 2, 2014,
             in the Court of Common Pleas of Dauphin County,
           Criminal Division, at No(s): CP-22-CR-0004564-2013

BEFORE:    ALLEN, OTT, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                  FILED AUGUST 21, 2015

      Brahim Zhouri (Appellant) appeals from the order entered on

December 2, 2014, dismissing his petition filed pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546.   Upon review, we

affirm.

      On February 11, 2014, Appellant pled guilty to criminal trespass. He

received a sentence of 24 months of probation. He filed pro se a motion to

withdraw the plea agreement on February 19, 2014, and a pro se motion

challenging the validity of the guilty plea on February 28, 2014.    Both

documents were forwarded to counsel, Steven Mimm, Esquire, who took no

action on the motions.

      Appellant pro se timely filed a PCRA petition on April 16, 2014. New

counsel was appointed, and a supplemental PCRA petition was filed on July



*Retired Senior Judge assigned to the Superior Court.
J-S47043-15


9, 2014. On November 6, 2014, following an evidentiary hearing, the PCRA

court issued notice of its intent to dismiss Appellant’s PCRA petition.

Therein, the PCRA court provided its reasons for dismissing Appellant’s

petition and informed him that he had 20 days to file any objection to the

notice of intent to dismiss. Appellant did not respond, and the PCRA court

dismissed the petition with a final order on December 2, 2014.     Appellant

timely filed his notice of appeal.

      On appeal, Appellant raises two questions for our review: whether

Appellant’s guilty plea was unlawfully induced as a result of counsel’s

ineffectiveness when 1) counsel failed to inform Appellant of the possibility

of deportation, and 2) the interpreter employed during Appellant’s guilty

plea was not of the correct dialect. Appellant’s Brief at 5.

      We begin with our well-settled standard of review:

             Our standard of review for an order denying post-
      conviction relief is whether the record supports the PCRA court’s
      determination, and whether the PCRA court’s determination is
      free of legal error.     The PCRA court’s findings will not be
      disturbed unless there is no support for the findings in the
      certified record.

Commonwealth v. McDermitt, 66 A.3d 810, 813 (Pa. Super. 2013)

(internal citations omitted).

      Allegations of ineffectiveness in connection with a guilty plea do not

warrant relief unless counsel’s ineffectiveness caused an involuntary,

unknowing or unintelligent plea. Commonwealth v. Anderson, 995 A.2d



                                     -2-
J-S47043-15


1184, 1192 (Pa. Super. 2010).       Where the defendant enters a plea on

counsel’s advice, the voluntary and knowing nature of that plea turns on

whether counsel’s advice fell within the range of competence demanded of

attorneys in criminal cases. Id.

      Appellant first argues that his guilty plea was not knowingly entered,

as counsel was ineffective for failing to inform him of the immigration

consequences of his guilty plea.   Appellant’s Brief at 11-13.   In instances

where a defendant is a noncitizen, the United States Supreme Court has

held that counsel must inform the defendant whether a plea carries a risk of

deportation, and that counsel’s failure to do so presents a cognizable

ineffective assistance of counsel claim. Padilla v. Kentucky, 559 U.S. 356,

374 (2010). This Court has held that Padilla requires “counsel to inform a

noncitizen defendant that there is a risk of deportation, not that deportation

is a certainty.” Commonwealth. v. Escobar, 70 A.3d 838, 841 (Pa. Super.

2013) (citing McDermitt, 66 A.3d at 814).

      With respect to Appellant’s first issue, the PCRA court concluded that

there was “no reason to believe that Attorney Mimm deviated from []

standard operating procedure” at the Dauphin County Public Defender’s

Office—to counsel clients on immigration matters or to provide them an

opportunity to speak with an immigration attorney—as soon as a client was

identified as a noncitizen. Trial Court Opinion, 11/6/2014, at 6-7, 11. This




                                    -3-
J-S47043-15


conclusion is supported by the testimony of Attorney Mimm, during the PCRA

hearing:

     Q: Do you remember whether or not you discussed deportation
     with Mr. Zhouri?

     A: I reviewed the file prior to leaving the Public Defender’s
     Office. I didn’t have any specific notes in my file about any
     immigration discussion. I can tell you that it’s generally,
     especially any time you have an interpreter involved,
     standard procedure to ask the question about immigration
     status.…
                                 ***

     Q: Did you indicate to Mr. Zhouri that if he pleaded guilty, he
     would be going home? Do you remember?

     A: I told you, I couldn’t remember the specifics.… I can tell you
     that the general conversation would be, you’re lookin’ at
     deportation on the burglary. I can’t say definitively, you know,
     what a felony trespass would do, because I wouldn’t be certain.
     You know, you have an opportunity to talk to an
     immigration attorney if you need more time. That’s the
     general conversation. I’m not an immigration attorney, so I
     couldn’t give someone a definitive answer on an immigration
     issue, but I can give them an opportunity to talk to an
     immigration attorney.

N.T., 10/30/2014, at 7-9 (emphasis added).

     Attorney Mimm further testified regarding the requirements of Padilla,

noting that when “the case law changed, it became standard practice to

[inquire as to clients’] immigration status” and that this type of inquiry is

“normally the first question.” Id. at 11, 13. Attorney Mimm also attested

that he worked with “hundreds” of noncitizens during his time in the Public

Defender’s Office, and that this standard practice was likely employed in the



                                    -4-
J-S47043-15


case sub judice because he had to make special arrangements to schedule

an Arabic translator. Id. at 11-12.    Given the testimony presented at the

evidentiary hearing, which the PCRA court found to be credible, Appellant

has failed to convince us that the PCRA court erred in determining that

counsel satisfied his duty under Padilla. Accordingly, Appellant’s first claim

fails.

         Appellant next argues that his guilty plea was not knowingly entered

based upon counsel’s ineffectiveness, because he was unable to understand

his interpreter, who spoke Egyptian, and not Moroccan, Arabic. Appellant’s

Brief at 13-15.        In support of this argument, Appellant relies on

Commonwealth v. Pana, 364 A.2d 895 (Pa. 1976), and Commonwealth

v. Wallace, 641 A.2d 321 (Pa. Super. 1994).        These cases, however, are

factually and legally distinct from the case before us.

         In Pana, the Court held that a Puerto Rican defendant with limited

English language ability was denied his right to testify on his own behalf

when the trial court refused to allow him to use an interpreter so he could

testify in Spanish, his native language. Pana, 364 A.2d at 899. The central

issue in Wallace was similarly distinct, focusing on counsel’s ineffectiveness

for not requesting the appointment of an interpreter for his deaf client.

Wallace, 641 A.2d at 324-27. Indeed, Wallace sensibly suggests that the




                                      -5-
J-S47043-15


onus to inform the court of a comprehension issue lies with the defendant. 1

      Instantly, Appellant had access to an interpreter throughout all stages

of the proceedings. On February 11, 2014, Appellant signed the written plea

colloquy with the assistance of an interpreter, indicating that he understood

the entirety of the document. See Guilty Plea Colloquy, 2/11/14, at 4 (“I

affirm that I have read the above document [with interpreter] and I

understand its full meaning, and I wish to enter a plea of guilty to the

offense or offenses specified.”).

      At the guilty plea hearing, he was given the opportunity to testify

through an interpreter.2 N.T., Guilty Plea and Sentencing, 2/22/2014, at 9.

Moreover, the interpreter was present throughout the entirety of the


1
  Finding arguable merit in Wallace’s contention that counsel was ineffective
for failing to request that the trial court appoint an interpreter, this Court
remanded the case for a hearing, noting, however:

      that at the evidentiary hearing the burden of proof will rest
      squarely on appellant. He must prove that his hearing was so
      impaired at the time of trial that the absence of an interpreter
      denied him a fair trial.        Trial counsel will then have an
      opportunity to explain the reasons, if any, for his failure to
      request that an interpreter be appointed. Appellant will be
      entitled to relief only if he proves that there was no reasonable
      basis for trial counsel’s failure to request appointment of an
      interpreter and that he, the appellant, was prejudiced by
      counsel’s omission.

Id., 641 A.2d at 329.
2
  During the guilty plea proceedings, Appellant responded to all queries
through an Arabic interpreter of Egyptian dialect, Marwan Abdel-Rahman.



                                    -6-
J-S47043-15


proceedings. Id. Appellant testified that he understood the maximum fines

and penalties listed on the plea form. Id. at 3. He also testified, through

the interpreter, that he understood everything in the colloquy form; that by

pleading guilty he acknowledged he was giving up certain constitutional and

appellate rights. Id. at 4. At no point did Appellant raise any translation

issues during his written or oral plea, nor did he indicate there was a

language comprehension problem when he signed the colloquy. Trial Court

Opinion, 11/6/2014, at 7.       Based on the foregoing, we conclude that

Appellant is not entitled to relief on his second issue.

      Accordingly, having found no merit to Appellant’s issues on appeal, we

affirm the order below.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/21/2015




                                      -7-